Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 13 Jan 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,318,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is in response to applicant’s After Final Response dated 13 Jan 2021.
The nonstatutory double patenting rejections are withdrawn in view of applicant’s Terminal Disclaimer.
Claims 1-20 are presented for examination. No claims are currently amended.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194